1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   GREGG HAGGART,                                    CASE NO. 19cv928-LAB (LL)

12                                        Plaintiff,
                                                       ORDER REMANDING CASE
                          vs.
13
14   JOHN D. GIBBS, et al.,
                                      Defendants.
15
16          In March 2019, Plaintiff Gregg Haggart filed this unlawful detainer action against the

17   Defendant-Tenants in San Diego County Superior Court, alleging that the Defendants failed

18   to pay rent and other expenses in violation of the parties’ lease agreement. See Dkt. 1-1.

19   Defendants removed the case to this Court on May 17, 2019. See Dkt. 1.

20          The Court is obligated to inquire into jurisdiction over removed actions and to remand

21   cases where jurisdiction is lacking, sua sponte if necessary. See Mt. Healthy City School

22   Dist. Bd. of Ed. v. Doyle, 429 U.S. 274, 278 (1977) (holding that federal courts must inquire

23   sua sponte whenever its jurisdiction is in doubt); Smith v. Mylan, Inc., 761 F.3d 1042, 1044

24   (9th Cir. 2014) (citing 28 U.S.C. § 1447(c)) (holding that district courts must remand removed

25   case sua sponte if at any time before final judgment it appears that jurisdiction is lacking).

26          Defendants claim that Haggart cannot have them evicted without violating the

27   Protecting Tenants at Foreclosure Act of 2009 (“PTFA”), and that this case therefore

28   presents a federal question that gives rise to jurisdiction. But the PTFA does not create a



                                                 -1-
1    private right of action; rather, it provides a defense to state law unlawful detainer actions.
2    See Logan v. U.S. Bank Nat. Ass'n, 722 F.3d 1163, 1164 (9th Cir. 2013) (affirming dismissal
3    of the complaint because the PTFA “does not create a private right of action allowing
4    [plaintiff] to enforce its requirements”). It is well settled that a “case may not be removed to
5    federal court on the basis of a federal defense ... even if the defense is anticipated in the
6    plaintiff's complaint, and even if both parties concede that the federal defense is the only
7    question truly at issue.” Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987). To the extent
8    Defendants’ defenses to the unlawful detainer action are based on alleged violations of
9    federal law, those defenses do not provide a basis for federal question jurisdiction. See id.
10   Because Plaintiff's complaint does not present a federal question, either on its face or as
11   artfully pled, the court lacks jurisdiction under 28 U.S.C. § 1441.
12          This case is REMANDED to San Diego County Superior Court. Defendants’ motion
13   to proceed IFP is DENIED AS MOOT. Dkt. 2. The clerk is directed to close the case.
14          IT IS SO ORDERED.
15   Dated: May 20, 2019
16                                                  HONORABLE LARRY ALAN BURNS
                                                    Chief United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
